Title: From Alexander Hamilton to George Washington, 11 June 1794
From: Hamilton, Alexander
To: Washington, George


Treasury Department, June 11, 1794. “The Secretary of the Treasury respectfully submits to the consideration of the President the enclosed communication from the Commissioner of the Revenue respecting two mooring chains for the river Delaware, with his opinion that it will be for the public interest to ratify it. The draft of an authorisation for paying the second instalment of the two million Loan of the Bank of the UStates is also submitted.”
